Citation Nr: 1719124	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  13-30 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than June 13, 2005, for the award of additional disability compensation benefits for a dependent spouse.  

(The issue of entitlement to reimbursement of unauthorized medical expenses incurred at Delray Medical Center in Delray, Florida, from June 19, 2010, to June 21, 2010, is addressed in a separate Board decision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on verified active duty in the Army from April 1968 to November 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July November 2013 RO decision of the Department of Veterans Affairs (VA) Regional Office (RO) St. Petersburg, Florida, that awarded additional disability compensation benefits for a dependent spouse, effective January 1, 2012.  

In March 2015, the Board remanded this appeal for further development.  

A May 2015 RO decision (issued in a letter) granted an earlier effective date of June 13, 2005, for the award of additional disability compensation benefits for a dependent spouse.  Since that grant does not necessarily represent a total grant of benefits sought on appeal by the Veteran, the claim remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In a June 2015 VA Form 21-0958, Notice of Disagreement, the Veteran indicated that he desired increased ratings for his service-connected coronary artery disease and posttraumatic stress disorder (PTSD).  A May 2015 RO decision solely granted earlier effective dates as to service-connection for those issues.  The Veteran appears to be raising increased rating claims, as opposed to filing a notice of disagreement.  There is no indication that the Veteran and/or his representative have filed the proper form as to those possible claims.  See 38 C.F.R. § 3.155 (a) (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was previously remanded by the Board in March 2015 to issue the Veteran a statement of the case as to the issue of entitlement to an effective date earlier than January 1, 2012, for the award of additional disability compensation benefits for a dependent spouse.  If, and only if, the Veteran perfected an appeal as to this claim, the matter was to be returned to the Board for appellate consideration.  

Following the March 2015 Board remand, a May 2015 RO decision (issued in a letter) granted an earlier effective date of June 13, 2005, for the award of additional disability compensation benefits for a dependent spouse.  The RO indicated that the earlier effective date was based on an April 2015 RO rating decision.  The RO further noted that in a May 2015 phone call, the Veteran stated that he wished to withdraw his appeal as to the issue of entitlement to an effective date earlier than June 13, 2005, for the award of additional disability compensation benefits for a dependent spouse.  The RO notified the Veteran that before a withdrawal could be accepted, a signed statement in that regard was needed from the Veteran.  

The Board observes that the Veteran has not submitted a statement indicating that he seeks to withdraw his notice of disagreement as to the issue of entitlement to an effective date earlier than June 13, 2005, for the award of additional disability compensation for a dependent spouse.  Therefore, the Board must assume that he still disagrees with the effective date for the award of additional disability compensation benefits for a dependent spouse.  

The Board notes that the Veteran has not been issued a statement of the case as to the issue of entitlement to an effective date earlier than June 13, 2005, for the award of additional disability compensation benefits for a dependent spouse.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  The March 2015 Board remand specifically indicated that the Veteran should be issued a statement of the case regarding the issue of an earlier effective date for additional compensation benefits for a dependent spouse.  A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the development requested pursuant to the March 2015 Board remand has not been accomplished, the Board has no choice but to again remand the Veteran's claim.  

Accordingly, the case is REMANDED for the following actions:  

Issue the Veteran a statement of the case as to the issue of entitlement to an effective date earlier than June 13, 2005, for the award of additional disability compensation for a dependent spouse, to include notification of the need to timely file a substantive appeal to perfect his appeal on this issue.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

